DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Petitioner,

                                     v.

                           PETER AVSENEW,
                             Respondent.

                               No. 4D17-568

                            [October 11, 2017]

   Petition for writ of prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Ilona M. Holmes, Judge; L.T. Case No.
11-5061CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Lisa-Marie
Lerner, Assistant Attorney General, West Palm Beach, for petitioner.

   Howard Finkelstein, Public Defender, and Diane M. Cuddihy, Chief
Assistant Public Defender, Fort Lauderdale, for respondent.

PER CURIAM.

   The petition for writ of prohibition is granted, and the order precluding
the State from seeking the death penalty is quashed. State v. Lopez, 219
So. 3d 865 (Fla. 4th DCA 2017); State v. Chapman, No. 4D17-428, 2017
WL 3727098 (Fla. 4th DCA Aug. 30, 2017).

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.